Citation Nr: 9923405	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-13 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for residuals, post-
operative left renal stone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


REMAND

The veteran believes that the residuals of his post-operative 
renal stone warrant a compensable evaluation.  A preliminary 
review of the record shows that he has received treatment at 
the VA Medical Center from 1995 through 1998 for irritable 
bowel syndrome, gastroesophageal reflux disease, colon 
polyps, and diverticulosis of the colon.  In addition, a CT 
scan of the abdomen in May 1997 showed several left renal 
cysts and an ultrasound of the kidneys in August 1998 showed 
two simple renal cysts of the left kidney.  A VA examiner in 
May 1998 opined that there was no causal relationship between 
the current two left renal cysts and the residuals of the 
service-connected left renal stone.

However, the veteran reports recent treatment for a kidney 
stone at a private hospital.  The evidence of record reflects 
that VA authorized payment of a May 1996 hospital bill from 
St. Margaret Hospital in Spring Valley, Illinois, although 
the evidence does not disclose the diagnosis at the time of 
treatment or reflect the basis for the VA authorization.  The 
veteran alleges that he had a kidney stone attack at that 
time.  Furthermore, in his VA Form 9, the veteran reported 
that he was again hospitalized for a kidney stone attack in 
Spring Valley in August 1998.

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  Once a veteran has presented a well-grounded claim, 
the VA has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  Therefore, the Board finds that the identified 
private medical records should be associated with the claims 
file.

In order to give the veteran every consideration with respect 
to the present appeal, it is the opinion of the Board that 
further development of the case is desirable.  Accordingly, 
this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all VA 
medical records, not previously acquired, 
pertaining to the treatment of the 
veteran.

2.  The RO should afford the veteran an 
opportunity to identify any additional VA 
or non-VA clinical records which he 
believes may be relevant to his claim, 
and, after securing necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file such additional records, 
including, but not limited to, private 
clinical medical records from St. 
Margaret's Hospital, Spring Valley, 
Illinois, dated in May 1996 and in August 
1998.   

3.  Thereafter, if there are clinical 
records pertinent to this appeal 
reflecting treatment of a kidney stone 
disability, the RO should forward the 
veteran's claims file to an appropriate 
specialist for an opinion as to whether 
it is as likely as not that any current 
symptomatology is related to the service 
connection disability, renal calculus, 
post-operative.  The specialist is 
requested to review all pertinent records 
in the claims file, including the medical 
opinions of all private physicians and VA 
examiners.  The opinion must be supported 
by a written rationale and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
REMAND is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

